DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 11/18/2022.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.        Claims 1, 3-16, and 18-20 are pending in this application.
           Claims 1, 5, 9, 16, and 18 are currently amended. 
Claims 2 and 17 are currently canceled.

Response to Arguments
5.        Regarding Applicant’s Argument:
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claims 1, 5, 9, and 16 have been considered but are moot because the arguments are addressed by newly cited Kim et al. (US 2011/0150217) reference explained in the body of rejection below.  In particular newly added limitation(s) "to distribute a plurality of partial point clouds to recipients; and a distributor configured to distribute at least one scrambled PC and at least one selected secret key, wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient." is met by newly cited Kim et al. in combination with previously cited Chou et al. (US 2017/0347122) in view of Zhu et al. (2005/0276416).  

Claim Interpretation 
6.         The applicant asserts that the claimed invention should not be interpreted under 35 USC 112(f).  Claims elements “a plurality of sieve function generators” in claim 1; “a plurality of scramblers” in claim 1; “a distributor” in claim 2; “a plurality of scramblers” in claim 5; “a builder” in claim 5; “means for applying sieve functions” in claim 16; “means for protecting” in claim 16; and “means for distributing” in claim 16, clearly invoke 35 USC 112(f). Although the claim elements listed above have sufficient structure described in the specification there is not sufficient structure in the claim language to avoid invoking 35 USC 112(f). As such, the claim elements are still deemed to invoke 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a plurality of sieve function generators” in claim 1;
“a plurality of scramblers” in claim 1;
“a distributor” in claim 2;
“a plurality of descramblers” in claim 5; 
“a builder” in claim 5; 
“means for applying sieve functions” in claim 16; 
“means for protecting” in claim 16; and
“means for distributing” in claim 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a plurality of sieve function generators to apply sieve functions on a full resolution point cloud (PC) to generate a plurality of partial point clouds (PCs)’ corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 1 ‘Sieve(s) 120, 122…124). “the sieve function generators (sievei, sieve2, ... 120,122, 124 are applied to the full resolution PC 110 to generate n partial PCs (PPCs, PPC2, ... PPCn) 130, 132, 134. Thus, the sieve function generators split the full resolution PC 110 into n disjointed elements.” [0028-0030].
(b)	Claim 1: ‘a plurality of scramblers to scramble the plurality of partial PCs using a plurality of secret keys to produce a plurality of scrambled PCs’ corresponds to corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 1 ‘scrambler(s) 150, 152, 154.  “In one implementation, the scrambler 150 is a cryptographic encryption or a geometric transformation. Thus, SPC1 = EK1(PPC1) = EK1(Sieve1(fullPC)). The scramblers (Ek2 ... Ekn) 152, 154 similarly protect the other partial PCs using corresponding secret keys (K2 ... Kn) to produce the other scrambled PCs (SPC2, ... SPCn) 162, 164.” [0030]).
(c)       Claim 1: ‘a distributor to distribute at least one scrambled PC and at least one selected secret key' corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 7A flowchart Step 730.  “The corresponding number of scrambled PCs and a secret key (selected based on an appropriate resolution for an intended receiver) are distributed, at block 730.” [0051].
(d)       Claim 5: ‘a plurality of descramblers to receive and descramble a plurality of scrambled point clouds (PCs) using at least one secret key to produce at least one partial PC’ corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 7B flowchart Step 760.  “a plurality of scrambled PCs is received and descrambled, at block 760, using at least one secret key to produce at least one partial PC” [0052].
(e)       Claim 5: ‘a builder to receive and transform the at least one partial PC by recombining the at least one partial PC to form at least one combined partial PC and reformatting the at least one combined partial PC into a combined PC' corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 7B flowchart Step 770.  “Then, at block 770, the at least one partial PC is received and transformed by recombining the partial PCs and reformatting the combined partial PC into a combined PC” [0052].
(f)       Claim 16: ‘means for applying sieve functions to apply a plurality of sieve functions to the full resolution point cloud (PC) to generate a plurality of partial point clouds (PCs), wherein the partial PCs are disjointed elements of the full resolution PC' corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 8 Flowchart Step 810.  “the apparatus 800 includes means for applying sieve functions 810, means for protecting each PC 820, and means for distributing SPCs 830.  In one implementation, the means for applying sieve functions 810 applies a plurality of sieve functions to the full resolution PC to generate a corresponding number of partial PCs (corresponding to the number of sieve functions), which are disjointed elements. Thus, the means for applying sieve functions 810 uses each sieve function to decimate the full resolution PC and to keep some points following a given logic to generate disjointed partial PCs, which cover the entire full resolution PC.” [0054-0055].
(g)       Claim 16: ‘means for protecting to protect each partial PC of the plurality partial PCs using a respective one of a plurality of secret keys' corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 8 Flowchart Step 820. “In one implementation, the means for protecting each PC 820 protects each PC of the corresponding number of partial PCs using the corresponding number of secret keys to produce the corresponding number of scrambled PCs. For example, PPCi is protected using a secret key K1 to produce SPC1, PPC2 is protected using a secret key K2 to produce SPC2, and so on, until the corresponding number of partial PCs have been protected. In one implementation, the means for protecting each PC 820 is a scrambler. In another implementation, the means for protecting each PC 820 is an AES scrambler.” [0056].
(h)       Claim 16: ‘means for distributing to distribute at least one scrambled PC and a selected secret key to an intended recipient' corresponds to Fig. 9B ‘controller 910/programmable processor’ ([0061-0062] implemented Fig. 8 Flowchart Step 830.  “In one implementation, the means for distributing SPCs 830 distributes: (1) the corresponding number of scrambled PCs; and (2) a secret key, which is selected based on an appropriate resolution for an intended receiver. In one implementation, the number of scrambled PCs distributed is equal to the number of scrambled PCs generated by the means for protecting each PC 820. In another implementation, only the scrambled PCs that are necessary to descramble to the appropriate resolution for the selected key are distributed.” [0057].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2017/0347122) in view of Zhu et al. (2005/0276416), and further in view of Kim et al. (US 2011/0150217).

Regarding Claim 1:
Chou discloses a point cloud distribution system (“Scalable compression of three-dimensional point cloud data, and corresponding decompression” [0001]), comprising: 
a plurality of sieve function generators to apply sieve functions on a full resolution point cloud (PC) to generate the plurality of partial point clouds (PCs) (“FIGS. 27a-27d show examples (2710, 2720, 2730, 2740) of partitioning of point cloud data for spatial location scalability. For spatial location scalability, point cloud data such as a point cloud frame is separated into partitions associated with different spatial regions.  In the example (2710) of FIG. 27a, a point cloud frame is separated into partitions of uniform size for spatial location scalability. In particular, a point cloud frame is split into 8 equal-sized partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having uniform size.  In the example (2720) of FIG. 27b, a point cloud frame is separated into partitions of non-uniform size for spatial location scalability. One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.” [0293-0296]); 
wherein the plurality of partial PCs is a group of disjointed elements which together makes up the full resolution PC (“FIG. 29 shows an example (2900) of partitioning of point cloud data for a combination of spatial location scalability and spatial resolution scalability. In FIG. 29, after point cloud data is assigned to a common partition (2910), point cloud data such as a point cloud frame is separated into two partitions (2920, 2930) for spatial location scalability. Point cloud data in the second partition (2930) is further separated into multiple partitions for spatial resolution scalability. This enables selective reconstruction of point cloud data for either of the two spatial regions (associated with partitions (2920) and (2930), respectively). For the spatial region associated with partition (2930), point cloud data can be selectively reconstructed at the lowest spatial resolution, any intermediate spatial resolution represented by a partition, or the highest spatial resolution.” [0315]); (“For each of the multiple partitions, the encoder separately encodes the values of the partition, such that encoded data for the set of the values is separable along the multiple partitions for spatial resolution scalability. For example, for the transform coefficients in a given partition, the encoder entropy codes quantized transform coefficients using an approach described in section V or another approach.” [0344]);
a plurality of scramblers to scramble the plurality of partial PCs to produce a plurality of scrambled PCs (“FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319]).
Chou does not expressly disclose using a plurality of secret keys.
Zhu discloses using a plurality of secret keys (Zhu: “Key Management within License Servers 210.  Key management plays an important role in a DRM system. A license server 208 tries to store and manage as few keys as possible for licensing out access to the access types and access layers of each protected multimedia file. In an exemplary SLAC framework 100, a license server 208 stores "n" type keys for each media file (assuming re-keying is not used), one type key for each access type supported by a SLAC codestream 104. Keys for the various access layers can be regenerated from the relevant type keys. In one implementation, a license server 208 may elect to store more intermediate keys, as represented by Equation (2) in order to reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” [0089-0090]).
Chou in view of Zhu are combinable because they are from the same field of endeavor; e.g. both disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose using a plurality of secret keys. The suggestion/motivation for doing so is to “reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” as disclosed by Zhu at ¶ [0090].
Therefore, it would have been obvious to combine Chou with Zhu to obtain the invention as specified.

Chou in view of Zhu do not expressly disclose to distribute a plurality of partial point clouds to recipients; and a distributor configured to distribute at least one scrambled PC and at least one selected secret key, wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient.
Kim discloses to distribute a plurality of partial point clouds to recipients; and a distributor configured to distribute at least one scrambled PC and at least one selected secret key, wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient (Kim: Fig. 1, ¶ [0040-0045]).
Chou, Zhu, and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose to distribute a plurality of partial point clouds to recipients; and a distributor configured to distribute at least one scrambled PC and at least one selected secret key, wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient.  The suggestion/motivation for doing so is to “when the user of the second device wants to view video content having a normal resolution and the first and second encryption keys are transmitted to the second device when the user of the second device wants to view video content having a high resolution, and the first to third encryption keys are transmitted to the second device when the user of the second device wants to view video content having an ultra high resolution.” as disclosed by Kim at ¶ [0043].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 1.

Regarding Claim 3:
The proposed combination of Chou, Zhu, and Kim further discloses the system of claim 1, wherein a first secret key is selected for a first PC, a second secret key is selected for a second PC that is higher resolution than the first PC, and the first key can be derived from the second secret key (Zhu: “At block 602, the type keys assigned at block 600 are each hashed to generate a layer key for the second highest access layer for each access type. At block 604, the layer keys derived at block 602 are each hashed in turn to generate a layer key for the third highest access layer for each access type. At block 606, the layer keys derived at block 604 are each hashed to generate a layer key for the fourth highest access layer for each access type. The process of deriving layer keys by hashing a layer key of a next higher layer repeats until layer keys at the framework levels occupied by a SABB 500 are reached.” [0062]; “Suppose there are n different access types, and n.sub.j number of layers (including the virtual layer if virtual layers are used in an implementation) for the j-th access type in a SLAC codestream, e.g., selected by the content publisher. With respect to a selected SLAC framework geometry, the type key generator 408 assigns an independent random key {K.sub.m.sub..sub.j.sub.,j:=K.sub.j.vertline.1.ltoreq.j.ltoreq- .n} to the highest layer (or the virtual layer if virtual layers are used) of each access type. This key serves as the type key. Keys for other access layers are derived by a layer key engine 410 from the type keys, according to Equation (1), where H is a cryptographic hash function” [0082; 0089-0090]).
Chou, Zhu and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein a first secret key is selected for a first PC, a second secret key is selected for a second PC that is higher resolution than the first PC, and the first key can be derived from the second secret key. The suggestion/motivation for doing so is so “Keys for the various access layers can be regenerated from the relevant type keys” as disclosed by Zhu at ¶ [0090].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 3.

Regarding Claim 4:
The proposed combination of Chou, Zhu and Kim further discloses the system of claim 1, wherein cascading secret keys of the plurality of secret keys are generated using one-way hashing functions starting from a secret key that can recreate the full resolution point cloud (Zhu: “The one-directional access feature of SLAC frameworks 100, that a higher layer can access lower layers of the same type but not vice versa, is guaranteed by one-way cryptographic hash functions H used in Equation (1). Since a type key generator 408 assigns completely different and independent random type keys to type keys from which other keys are derived, and since solving a generalized discrete logarithm problem is difficult or impossible, knowledge of one layer key does not allow deduction of layer keys of other types.” [0101]; [0062, [0082], [0089], [0090]).
Chou, Zhu and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein cascading secret keys of the plurality of secret keys are generated using one-way hashing functions starting from a secret key that can recreate the full resolution point cloud. The suggestion/motivation for doing so is The suggestion/motivation for doing so is so “Keys for the various access layers can be regenerated from the relevant type keys” as disclosed by Zhu at ¶ [0090].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 4.

Regarding Claim 5:
Chou discloses a receiver system for receiving and generating a desired resolution point cloud (“Scalable compression of three-dimensional point cloud data, and corresponding decompression” [0001]), the system comprising: 
a plurality of descramblers to receive and descramble a plurality of scrambled point clouds (PCs) to produce at least one partial PC (“FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319]); and 
a builder to receive and transform the at least one partial PC by recombining the at least one partial PC to form at least one combined partial PC (“FIGS. 27a-27d show examples (2710, 2720, 2730, 2740) of partitioning of point cloud data for spatial location scalability. For spatial location scalability, point cloud data such as a point cloud frame is separated into partitions associated with different spatial regions.  In the example (2710) of FIG. 27a, a point cloud frame is separated into partitions of uniform size for spatial location scalability. In particular, a point cloud frame is split into 8 equal-sized partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having uniform size.  In the example (2720) of FIG. 27b, a point cloud frame is separated into partitions of non-uniform size for spatial location scalability. One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.” [0293-0296]) and reformatting the at least one combined partial PC into a combined PC (“FIG. 29 shows an example (2900) of partitioning of point cloud data for a combination of spatial location scalability and spatial resolution scalability. In FIG. 29, after point cloud data is assigned to a common partition (2910), point cloud data such as a point cloud frame is separated into two partitions (2920, 2930) for spatial location scalability. Point cloud data in the second partition (2930) is further separated into multiple partitions for spatial resolution scalability. This enables selective reconstruction of point cloud data for either of the two spatial regions (associated with partitions (2920) and (2930), respectively). For the spatial region associated with partition (2930), point cloud data can be selectively reconstructed at the lowest spatial resolution, any intermediate spatial resolution represented by a partition, or the highest spatial resolution.” [0315]); (“For each of the multiple partitions, the encoder separately encodes the values of the partition, such that encoded data for the set of the values is separable along the multiple partitions for spatial resolution scalability. For example, for the transform coefficients in a given partition, the encoder entropy codes quantized transform coefficients using an approach described in section V or another approach.” [0344]).
Chou does not expressly disclose using at least one secret key.
Zhu discloses using at least one secret key (Zhu: “Key Management within License Servers 210.  Key management plays an important role in a DRM system. A license server 208 tries to store and manage as few keys as possible for licensing out access to the access types and access layers of each protected multimedia file. In an exemplary SLAC framework 100, a license server 208 stores "n" type keys for each media file (assuming re-keying is not used), one type key for each access type supported by a SLAC codestream 104. Keys for the various access layers can be regenerated from the relevant type keys. In one implementation, a license server 208 may elect to store more intermediate keys, as represented by Equation (2) in order to reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” [0089-0090]).
Chou in view of Zhu are combinable because they are from the same field of endeavor; e.g. both disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose using at least one secret key. The suggestion/motivation for doing so is to “reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” as disclosed by Zhu at ¶ [0090].  Therefore, it would have been obvious to combine Chou with Zhu to obtain the invention as specified.

Chou in view of Zhu do not expressly disclose wherein the at least one secret key is selected based on an appropriate resolution determined for the receiver system.
Kim discloses wherein the at least one secret key is selected based on an appropriate resolution determined for the receiver system (Kim: Fig. 1, ¶ [0040-0045]).
Chou, Zhu, and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the at least one secret key is selected based on an appropriate resolution determined for the receiver system.  The suggestion/motivation for doing so is to “when the user of the second device wants to view video content having a normal resolution and the first and second encryption keys are transmitted to the second device when the user of the second device wants to view video content having a high resolution, and the first to third encryption keys are transmitted to the second device when the user of the second device wants to view video content having an ultra high resolution.” as disclosed by Kim at ¶ [0043].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 5.

Regarding Claim 6:
The proposed combination of Chou, Zhu and Kim further discloses the system of claim 5, wherein the combined PC has a format compliant with tools that will use the combined PC (Chou: “In the network environment (201) shown in FIG. 2a, each real-time communication (“RTC”) tool (210) includes both an encoder (220) and a decoder (270) for bidirectional communication. A given encoder (220) can receive point cloud data and produce, as output, encoded data compliant with a particular format, with a corresponding decoder (270) accepting encoded data from the encoder (220) and decoding it to reconstruct the point cloud data.” [0051; 0055-0056]).

Regarding Claim 7:
The proposed combination of Chou, Zhu and Kim further discloses the system of claim 5, wherein the combined PC is the desired resolution PC (Chou: “As another example of a drawback to non-scalable compression and decompression of point cloud data, a viewer might not need high spatial resolution details when a point cloud is rendered. A point cloud may be viewed up close or from far away. Even if high spatial resolution is preferable for up-close viewing, low spatial resolution may suffice when the viewer is far away. If a point cloud is compressed in a non-scalable way, despite efficient compression for purposes of overall storage and transmission, it may be inefficient to render a low-resolution version of the point cloud. In order to render the low-resolution version, the bitstream representing the entire point cloud (at high spatial resolution) is decompressed first, before the low-resolution version is extracted. Again, this can waste a significant amount of resources, considering that only the low-resolution version is ultimately rendered, or may require resources that are not available to a receiver.” [0278; 0283; 0308]).

Regarding Claim 8:
The proposed combination of Chou, Zhu and Kim further discloses the system of claim 5, wherein a first secret key is selected for a first PC, a second secret key is selected for a second PC that is higher resolution than the first PC, and the first key descrambles both the first PC and the second PC (Zhu: “At block 602, the type keys assigned at block 600 are each hashed to generate a layer key for the second highest access layer for each access type. At block 604, the layer keys derived at block 602 are each hashed in turn to generate a layer key for the third highest access layer for each access type. At block 606, the layer keys derived at block 604 are each hashed to generate a layer key for the fourth highest access layer for each access type. The process of deriving layer keys by hashing a layer key of a next higher layer repeats until layer keys at the framework levels occupied by a SABB 500 are reached.” [0062]).
Chou, Zhu and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further discloses the system of claim 5, wherein a first secret key is selected for a first PC, a second secret key is selected for a second PC that is higher resolution than the first PC, and the first key descrambles both the first PC and the second PC. The suggestion/motivation for doing so is for securing access control of the media by controlling the resolution as disclosed by Zhu in the background of invention.  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 8.

Regarding Claim 9:
Chou discloses a method for distributing different resolution point clouds of a full resolution point cloud (“Scalable compression of three-dimensional point cloud data, and corresponding decompression” [0001]), the method comprising:
applying a plurality of sieve functions to the full resolution point cloud (PC) to generate the plurality of partial point clouds (PCs) (“FIGS. 27a-27d show examples (2710, 2720, 2730, 2740) of partitioning of point cloud data for spatial location scalability. For spatial location scalability, point cloud data such as a point cloud frame is separated into partitions associated with different spatial regions.  In the example (2710) of FIG. 27a, a point cloud frame is separated into partitions of uniform size for spatial location scalability. In particular, a point cloud frame is split into 8 equal-sized partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having uniform size.  In the example (2720) of FIG. 27b, a point cloud frame is separated into partitions of non-uniform size for spatial location scalability. One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.” [0293-0296]), 
wherein the partial PCs are disjointed elements of the full resolution PC (“FIG. 29 shows an example (2900) of partitioning of point cloud data for a combination of spatial location scalability and spatial resolution scalability. In FIG. 29, after point cloud data is assigned to a common partition (2910), point cloud data such as a point cloud frame is separated into two partitions (2920, 2930) for spatial location scalability. Point cloud data in the second partition (2930) is further separated into multiple partitions for spatial resolution scalability. This enables selective reconstruction of point cloud data for either of the two spatial regions (associated with partitions (2920) and (2930), respectively). For the spatial region associated with partition (2930), point cloud data can be selectively reconstructed at the lowest spatial resolution, any intermediate spatial resolution represented by a partition, or the highest spatial resolution.” [0315]); (“For each of the multiple partitions, the encoder separately encodes the values of the partition, such that encoded data for the set of the values is separable along the multiple partitions for spatial resolution scalability. For example, for the transform coefficients in a given partition, the encoder entropy codes quantized transform coefficients using an approach described in section V or another approach.” [0344]); 
scrambling each partial PC of the plurality of partial PCs (“FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319]); 

Chou does not expressly disclose using a respective one of a plurality of secret keys; and distributing at least one scrambled PC and a selected secret key to an intended recipient,.
Zhu discloses using a respective one of a plurality of secret keys (Zhu: “Key Management within License Servers 210.  Key management plays an important role in a DRM system. A license server 208 tries to store and manage as few keys as possible for licensing out access to the access types and access layers of each protected multimedia file. In an exemplary SLAC framework 100, a license server 208 stores "n" type keys for each media file (assuming re-keying is not used), one type key for each access type supported by a SLAC codestream 104. Keys for the various access layers can be regenerated from the relevant type keys. In one implementation, a license server 208 may elect to store more intermediate keys, as represented by Equation (2) in order to reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” [0089-0090]); and
distributing at least one scrambled PC and a selected secret key to an intended recipient, (Zhu: “Keys to be sent to a hypothetical end user "Alice" vary according to the access types that Alice wishes to acquire. A user typically subscribes to fewer access types than the number of access types that a SLAC codestream 104 has been set up (by a content provider) to support. For example, in a SLAC J2K system, Alice may acquire a right to access a J2K image via one access type, for instance, at a certain resolution layer L.sub.b,resolution. In one implementation, the access types that Alice acquires a right to decrypt are denoted as AT.sub.Alice, and the rest of the access types not acquired by Alice are denoted as "do-not-care" types: NT.sub.Alice. In the present J2K example, AT.sub.Alice={L.sub.b,resolution} where 1.ltoreq.b.ltoreq.n.sub.resolutio- n, and NT.sub.Alice contains all the leftover access types that the content publisher selects for a SLAC codestream 104 to support, except for the resolution access type for which Alice has permission.” [0082; 0089-0091; 0105]).
Chou in view of Zhu are combinable because they are from the same field of endeavor; e.g. both disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose using a respective one of a plurality of secret keys; and distributing at least one scrambled PC and a selected secret key to an intended recipient.  The suggestion/motivation for doing so is for securing access control of the media by controlling the resolution as disclosed by Zhu in the background of invention.  Therefore, it would have been obvious to combine Chou with Zhu to obtain the invention as specified.

Chou in view of Zhu do not expressly disclose wherein the selected secret key is selected based on an appropriate resolution determined for the intended recipient.
Kim discloses wherein the selected secret key is selected based on an appropriate resolution determined for the intended recipient (Kim: Fig. 1, ¶ [0040-0045]).
Chou, Zhu, and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the selected secret key is selected based on an appropriate resolution determined for the intended recipient.  The suggestion/motivation for doing so is to “when the user of the second device wants to view video content having a normal resolution and the first and second encryption keys are transmitted to the second device when the user of the second device wants to view video content having a high resolution, and the first to third encryption keys are transmitted to the second device when the user of the second device wants to view video content having an ultra high resolution.” as disclosed by Kim at ¶ [0043].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 9.

Regarding Claim 10:
The proposed combination of Chou, Zhu and Kim further discloses the method of claim 9, wherein applying a plurality of sieve functions comprises decimating the full resolution PC to generate disjointed partial PCs using each sieve function of the plurality of sieve functions (Chou: “FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319; 0344]).

Regarding Claim 11:
The proposed combination of Chou, Zhu and Kim further discloses the method of claim 10, wherein disjointed partial PCs form the full resolution PC (Chou: “FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319; 0344]).

Regarding Claim 12:
The proposed combination of Chou, Zhu and Kim further discloses the method of claim 9, wherein a number of the plurality of sieve functions is equal to a number of the plurality of partial PCs (Chou: “FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319; 0344]).

Regarding Claim 13:
The proposed combination of Chou, Zhu and Kim further discloses the method of claim 9, wherein a number of the plurality of sieve functions is equal to a number of the plurality of secret keys (Zhu: “Suppose there are n different access types, and n.sub.j number of layers (including the virtual layer if virtual layers are used in an implementation) for the j-th access type in a SLAC codestream, e.g., selected by the content publisher. With respect to a selected SLAC framework geometry, the type key generator 408 assigns an independent random key {K.sub.m.sub..sub.j.sub.,j:=K.sub.j.vertline.1.ltoreq.j.ltoreq- .n} to the highest layer (or the virtual layer if virtual layers are used) of each access type. This key serves as the type key. Keys for other access layers are derived by a layer key engine 410 from the type keys, according to Equation (1), where H is a cryptographic hash function” [0082]).
Chou, Zhu and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein a number of the plurality of sieve functions is equal to a number of the plurality of secret keys.
The suggestion/motivation for doing so is to use an exemplary key derivation technique as disclosed by Zhu at ¶ [0080-0082].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 13.

Regarding Claim 14:
The proposed combination of Chou, Zhu and Kim further discloses the method of claim 9, wherein the selected secret key is able to descramble at least one of the at least one scrambled PC (Zhu: “Referring to FIG. 1, the subject matter described herein includes flexible data structures, referred to herein as "scalable layered access control" (SLAC) frameworks 100, for providing security encrypted (or scrambled) scalable layered access codestreams 104. At least some of the access layers are encrypted (or scrambled). Some of the access layers may be left unencrypted or unscrambled to allow free access to those layers. The terms "encrypt" and its derivatives will be used loosely herein to represent encrypting or scrambling of the data segments of a codestream and the term "decrypt" and its derivatives will be used loosely herein to represent decrypting or descrambling of the data segments of a codestream. The term "codestream" as used herein means data, such as multimedia content, in transferable from, usually encrypted multimedia data suitable for transfer as a bitstream over a wire or other medium for codec processing. A SLAC codestream 104 can be selectively decrypted by access type, wherein access types form dimensions of a SLAC framework 100, and by access layer, wherein an access layer forms coordinates or degrees of intensity along each dimension of a SLAC framework 100.” [0020]; “Key management plays an important role in a DRM system. A license server 208 tries to store and manage as few keys as possible for licensing out access to the access types and access layers of each protected multimedia file. In an exemplary SLAC framework 100, a license server 208 stores "n" type keys for each media file (assuming re-keying is not used), one type key for each access type supported by a SLAC codestream 104. Keys for the various access layers can be regenerated from the relevant type keys. In one implementation, a license server 208 may elect to store more intermediate keys, as represented by Equation (2) in order to reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” [0090]).

Chou, Zhu and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the selected secret key is able to descramble at least one of the at least one scrambled PC.  The suggestion/motivation for doing so is to “reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” as disclosed by Zhu at ¶ [0090].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 14.

Regarding Claim 15:
The proposed combination of Chou, Zhu and Kim further discloses the method of claim 9, wherein a first secret key is selected for a first PC, a second secret key is selected for a second PC that is higher resolution than the first PC, and the first key can be derived from the second secret key (Zhu: “At block 602, the type keys assigned at block 600 are each hashed to generate a layer key for the second highest access layer for each access type. At block 604, the layer keys derived at block 602 are each hashed in turn to generate a layer key for the third highest access layer for each access type. At block 606, the layer keys derived at block 604 are each hashed to generate a layer key for the fourth highest access layer for each access type. The process of deriving layer keys by hashing a layer key of a next higher layer repeats until layer keys at the framework levels occupied by a SABB 500 are reached.” [0062]; “Suppose there are n different access types, and n.sub.j number of layers (including the virtual layer if virtual layers are used in an implementation) for the j-th access type in a SLAC codestream, e.g., selected by the content publisher. With respect to a selected SLAC framework geometry, the type key generator 408 assigns an independent random key {K.sub.m.sub..sub.j.sub.,j:=K.sub.j.vertline.1.ltoreq.j.ltoreq- .n} to the highest layer (or the virtual layer if virtual layers are used) of each access type. This key serves as the type key. Keys for other access layers are derived by a layer key engine 410 from the type keys, according to Equation (1), where H is a cryptographic hash function” [0082; 0089-0090]).

Chou, Zhu and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein a first secret key is selected for a first PC, a second secret key is selected for a second PC that is higher resolution than the first PC, and the first key can be derived from the second secret key. The suggestion/motivation for doing so is so “Keys for the various access layers can be regenerated from the relevant type keys” as disclosed by Zhu at ¶ [0090].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 15.

Regarding Claim 16:
Chou discloses an apparatus for distributing different resolution point clouds of a full resolution point cloud (“Scalable compression of three-dimensional point cloud data, and corresponding decompression” [0001]), the apparatus comprising: 
means for applying sieve functions to apply a plurality of sieve functions to the full resolution point cloud (PC) to generate the plurality of partial point clouds (PCs) (“FIGS. 27a-27d show examples (2710, 2720, 2730, 2740) of partitioning of point cloud data for spatial location scalability. For spatial location scalability, point cloud data such as a point cloud frame is separated into partitions associated with different spatial regions.  In the example (2710) of FIG. 27a, a point cloud frame is separated into partitions of uniform size for spatial location scalability. In particular, a point cloud frame is split into 8 equal-sized partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having uniform size.  In the example (2720) of FIG. 27b, a point cloud frame is separated into partitions of non-uniform size for spatial location scalability. One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.” [0293-0296]), 
wherein the partial PCs are disjointed elements of the full resolution PC (“FIG. 29 shows an example (2900) of partitioning of point cloud data for a combination of spatial location scalability and spatial resolution scalability. In FIG. 29, after point cloud data is assigned to a common partition (2910), point cloud data such as a point cloud frame is separated into two partitions (2920, 2930) for spatial location scalability. Point cloud data in the second partition (2930) is further separated into multiple partitions for spatial resolution scalability. This enables selective reconstruction of point cloud data for either of the two spatial regions (associated with partitions (2920) and (2930), respectively). For the spatial region associated with partition (2930), point cloud data can be selectively reconstructed at the lowest spatial resolution, any intermediate spatial resolution represented by a partition, or the highest spatial resolution.” [0315]); (“For each of the multiple partitions, the encoder separately encodes the values of the partition, such that encoded data for the set of the values is separable along the multiple partitions for spatial resolution scalability. For example, for the transform coefficients in a given partition, the encoder entropy codes quantized transform coefficients using an approach described in section V or another approach.” [0344]); 
means for protecting to protect each partial PC of the plurality partial PCs (“FIG. 30 shows an encoder system that includes an input buffer (310), partition separator (3010), one or more encoders (3030 . . . 303n), a partition multiplexer (3090), and an output buffer (392). The partition separator (3010) separates point cloud data into point cloud data (3020 . . . 302n) for multiple partitions. The partitions enable, for example, temporal resolution scalability or spatial location scalability.  The encoder system can include a single encoder (3030), which encodes point cloud data (3020 . . . 302n) for all of the partitions, or multiple encoders (3030 . . . 303n), which collectively encode the point cloud data (3020 . . . 302n) for the partitions. Each of the encoders (3030 . . . 303n) can be an encoder (301) as shown in FIG. 3a, an encoder (302) as shown in FIG. 3b, or other encoder. The encoders (3030 . . . 303n) produce encoded data (3040 . . . 304n) for the multiple partitions.” [0318-0319]).

Chou does not expressly disclose using a respective one of a plurality of secret keys; and means for distributing to distribute at least one scrambled PC and a selected secret key to an intended recipient.
Zhu discloses using a respective one of a plurality of secret keys (Zhu: “Key Management within License Servers 210.  Key management plays an important role in a DRM system. A license server 208 tries to store and manage as few keys as possible for licensing out access to the access types and access layers of each protected multimedia file. In an exemplary SLAC framework 100, a license server 208 stores "n" type keys for each media file (assuming re-keying is not used), one type key for each access type supported by a SLAC codestream 104. Keys for the various access layers can be regenerated from the relevant type keys. In one implementation, a license server 208 may elect to store more intermediate keys, as represented by Equation (2) in order to reduce mathematical computation performed to derive lower keys from higher keys on the fly when packaging a license for an end user.” [0089-0090]); and
distributing at least one scrambled PC and a selected secret key to an intended recipient, and means for distributing to distribute at least one scrambled PC and a selected secret key to an intended recipient (Zhu: “Keys to be sent to a hypothetical end user "Alice" vary according to the access types that Alice wishes to acquire. A user typically subscribes to fewer access types than the number of access types that a SLAC codestream 104 has been set up (by a content provider) to support. For example, in a SLAC J2K system, Alice may acquire a right to access a J2K image via one access type, for instance, at a certain resolution layer L.sub.b,resolution. In one implementation, the access types that Alice acquires a right to decrypt are denoted as AT.sub.Alice, and the rest of the access types not acquired by Alice are denoted as "do-not-care" types: NT.sub.Alice. In the present J2K example, AT.sub.Alice={L.sub.b,resolution} where 1.ltoreq.b.ltoreq.n.sub.resolutio- n, and NT.sub.Alice contains all the leftover access types that the content publisher selects for a SLAC codestream 104 to support, except for the resolution access type for which Alice has permission.” [0082; 0089-0091; 0105]).
Chou in view of Zhu are combinable because they are from the same field of endeavor; e.g. both disclose scalable layered access control using encryption methods for the scrambling of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose using a respective one of a plurality of secret keys; and means for distributing to distribute at least one scrambled PC and a selected secret key to an intended recipient.  The suggestion/motivation for doing so is for securing access control of the media by controlling the resolution as disclosed by Zhu in the background of invention.  Therefore, it would have been obvious to combine Chou with Zhu to obtain the invention as specified.

Chou in view of Zhu do not expressly disclose to distribute a plurality of partial point clouds to recipients; wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient.
Kim discloses to distribute a plurality of partial point clouds to recipients; wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient (Kim: Fig. 1, ¶ [0040-0045]).
Chou, Zhu, and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose to distribute a plurality of partial point clouds to recipients; wherein the selected secret key is selected based on an appropriate resolution determined for an intended recipient.  The suggestion/motivation for doing so is to “when the user of the second device wants to view video content having a normal resolution and the first and second encryption keys are transmitted to the second device when the user of the second device wants to view video content having a high resolution, and the first to third encryption keys are transmitted to the second device when the user of the second device wants to view video content having an ultra high resolution.” as disclosed by Kim at ¶ [0043].  Therefore, it would have been obvious to combine Chou, Zhu and Kim to obtain the invention as specified in claim 16.

Regarding Claim 18:
The proposed combination of Chou in view of Zhu further discloses the apparatus of claim 17, wherein only scrambled PCs that are necessary to descramble to the appropriate resolution for the selected key are distributed (Chou: “According to one or more innovations described herein, a bitstream of encoded data for a point cloud can be separated into multiple partitions. For example, an encoder can create a bitstream that is decodable at a wide range of temporal, spatial, and/or SNR quality levels. A decoder can select a subset of the partitions, so that it decodes only details that will be rendered to a viewer, potentially saving computing resources such as processing cycles, memory, and transmission bandwidth.” [0283]).

Regarding Claim 19:
The proposed combination of Chou, Zhu, and Kim further discloses the apparatus of claim 16, wherein the means for protecting is a scrambler (Zhu: “A flexible framework for generating "scalable layered access" codestreams allows a bitstream architect to select the number of access types and the number of access layers within each access type. At least some of the access layers are encrypted (or scrambled). Some of the access layers may be left unencrypted or unscrambled to allow free access to those layers. The framework facilitates simultaneous access of multimedia content by different users enjoying selective decryption of different access types and different access layers. An exemplary key schema for the framework sends only one or only a few keys to an end user for a given access layer, from which decryption keys for the content can be derived by hashing and then combining under a Diffie-Hellman or Group Diffie-Hellman key agreement. In one implementation, only one key is sent in a license to an end user and other partial key information for Diffie-Hellman or Group Diffie-Hellman combination with the licensed key is included in the publicly distributed codestream.” [0006]; “Referring to FIG. 1, the subject matter described herein includes flexible data structures, referred to herein as "scalable layered access control" (SLAC) frameworks 100, for providing security encrypted (or scrambled) scalable layered access codestreams 104. At least some of the access layers are encrypted (or scrambled). Some of the access layers may be left unencrypted or unscrambled to allow free access to those layers. The terms "encrypt" and its derivatives will be used loosely herein to represent encrypting or scrambling of the data segments of a codestream and the term "decrypt" and its derivatives will be used loosely herein to represent decrypting or descrambling of the data segments of a codestream. The term "codestream" as used herein means data, such as multimedia content, in transferable from, usually encrypted multimedia data suitable for transfer as a bitstream over a wire or other medium for codec processing. A SLAC codestream 104 can be selectively decrypted by access type, wherein access types form dimensions of a SLAC framework 100, and by access layer, wherein an access layer forms coordinates or degrees of intensity along each dimension of a SLAC framework 100.” [0020]).
Chou, Zhu, and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further discloses wherein the means for protecting is a scrambler. The suggestion/motivation for doing so is for securing access control of the media by controlling the resolution as disclosed by Zhu in the background of invention.  Therefore, it would have been obvious to combine Chou, Zhu, and Kim to obtain the invention as specified in claim 19.

Regarding Claim 20:
The proposed combination of Chou, Zhu, and Kim further discloses the apparatus of claim 16, wherein the means for protecting is an AES scrambler (Zhu: “In other implementations, an exemplary encryption engine 310 can encrypt a frame or cell by replacing all or part of the C&S scheme with a generic stream cipher, such as RC4, etc. or a block cipher, such as DES, AES, RC5, etc, in various modes, such as ECB (Electronic Codebook), CBC (cipher block chaining), or OCB (Offset Codebook) modes.” [0006; 0020; 0049]).
Chou, Zhu, and Kim are combinable because they are from the same field of endeavor; e.g. all disclose scalable layered access control using encryption methods for the scrambling of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further discloses wherein the means for protecting is an AES scrambler. The suggestion/motivation for doing so is to use well known encryption methods as disclosed by Zhu.  Therefore, it would have been obvious to combine Chou, Zhu, and Kim to obtain the invention as specified in claim 20.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677